Opinion issued January 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–01021–CV
____________

IN RE ERIC H. SCHEFFEY, M.D. AND FLOYD O. HARDIMON, D.O.,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn October 1, 2003, Relators Eric H. Scheffey, M.D. and Floyd O. Hardimon,
D.O. filed a petition for a writ of mandamus complaining of  Judge Dibrell’s 


 April
14, 2003 order compelling discovery.
          This Court has abated the mandamus proceeding once, but relators have not yet
demonstrated that they have asked Judge Rondon to reconsider Judge Dibrell’s order. 
See Tex. R. App. P. 7.2(b) (court of appeals must abate original proceeding to allow
successor judge to reconsider original judge’s decision).  Accordingly, we dismiss as
moot the petition for writ of mandamus.  Cf. State v. Olsen, 360 S.W.2d 402, 403
(Tex. 1962).  Relators may ask Judge Rondon to reconsider Judge Dibrell’s April 14,
2003 discovery order, and if Judge Rondon also compels discovery, relators may file
another petition for writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.